Gakkison, J.
(dissenting).
In regard to tract No. 1, viz.. New Jersey Railroad avenue, the question of acceptance was properly submitted to the jury and there was no trial error presented by any ground of appeal that requires a reversal of the judgment.
I cannot agree that the contract- of 1901 made this question of fact one to he determined upon documentary evidence by the court, and that upon such evidence the court should have directed a verdict for the defendant if it had been asked to do so upon this ground. There is nothing in that contract- or in the plans and specifications before us that made the vacation or narrowing or abandonment of that highway a part of such contract; if there was any such documentary proof, it was for the appellant to show it to this court, in the absence of which no conjectures as to the possible or even probable contents of imprinted exhibits will be indulged in for the purpose of putting the trial court in ihe wrong and working a reversal of the judgment. This is a uniform rule of appellate reviews, fn the absence of documentary evidence that would make the abandonment of this public high*582way a court question, the submission of that question to the jury was favorable to the defendant and was the legal mode of treating it.
What is really now invoked in favor of the defendant is a sort of equitable estoppel against the public. Upon this appeal, it is not necessary to do more than point out that such a doctrine has never been, adopted by this court, and that if it had been, its application must have been by way of an instruction to the jury and not by way of taking from the jury the decision of a question that indeed, to some extent at least, upon testimony as to matters in pais, as did both the acceptance of the highway by the public and its abandonment on behalf of the public.
In regard to tract No. 3 there was uncontradicted proof of a documentary dedication, and the bringing of this suit constituted acceptance. Moreover, counsel for each party formally notified the trial court that there was no question to be entrusted to the jury.
The judgment should be affirmed.
For affirmance — Garrison, Parker, Kalisch, JJ. 3.
For reversal — The Chancellor, Chief Justice, Swayze, Trenchard, Bergen, Minturn, Black, Bogert, Vredenburgh, Heppenheimer, Williams, JJ. 11.